DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARK J. BARROW,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2104

                              [March 12, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey J. Colbath, Judge; L.T. Case No.
2005CF015322AXXMB.

   Carey Haughwout, Public Defender, and Christine C. Geraghty,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuna,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.